IT was resolved in this case, upon a motion for a non-suit,—1ft. That the Court will allow the Plaintiff in an action upon a Bill of Exchange, to strike out a special, as well as a general, indorsement on the Bill. 2dly. That a protest for non-payment must appear under a notarial seal; but it is not necessary that the non-acceptance should be certified in the protest; for, that may be sufficiently established by other evidence. 3dly. That the possession of a Bill of Exchange is evidence of an authority to demand payment of its contents.